Motion Denied; Order filed September 15, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00220-CR
                                ____________

                  VINCENT LAMON WILLIAMS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1420283


                                     ORDER

      Appellant is represented by appointed counsel, Sarah V. Wood. Appellant’s
brief was originally due May 28, 2015. We have granted extensions of 90 days to
file appellant’s brief. When we granted the last extension, we noted that no further
extensions would be granted absent exceptional circumstances. No brief was filed.
On September 8, 2015, counsel filed a further request for extension of time to file
appellant’s brief. Counsel did not allege any exceptional circumstances in the
request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Sarah V. Wood to file a brief with the clerk of this
court on or before September 28, 2015. If counsel does not timely file appellant’s
brief as ordered, the court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Donovan.